Citation Nr: 0712331	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  03-17 344	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for a right hand 
disability. 

2.  Entitlement to a compensable rating for cephalgia. 

3.  Entitlement to service connection for meningioma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to March 
1981. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied compensable ratings for a right hand disability and 
for cephalgia; and from a March 2003 rating decision of the 
RO that denied service connection for meningioma. 

The issue of service connection for meningioma is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.


FINDINGS OF FACT

1.  The residual conditions of a fracture of the fourth 
metacarpal of the right hand manifest as pain in cold weather 
and on full extension with some loss of right hand grip 
strength.  There is no ankylosis, limitation of motion, or 
loss of functional performance of daily activities. 

2.  The veteran's chronic headaches occur daily with 
occasional dizziness and nausea.  The veteran obtains some 
relief from over-the-counter medications.  The headaches are 
not prostrating and do not prevent the performance of daily 
activities. 


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for a right hand 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5227 (2001); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227, 
5230 (2006). 
2.  The criteria for a compensable rating for cephalgia have 
not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.20, 
4.124a, Diagnostic Code 8100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2001 and June 
2006; a rating decision in February 2002; a statement of the 
case in March 2003; and supplemental statements of the case 
in June 2004 and August 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2006 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA obtained examinations in 2001 and scheduled an examination 
for June 2005, but the veteran was unable to appear due to 
failing health.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

The veteran served as an Army vehicle operator including 
service in the Republic of Vietnam.  He contends that his 
right hand disability and cephalgia (headaches) are more 
severe and seeks compensable ratings.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski,
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Right Hand Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Diagnostic Codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.   See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; see DeLuca, supra.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Prior to August 2002, compensable evaluations for an 
individual finger were only available upon a showing of 
disability to the thumb, index, or middle finger.  Ankylosis 
of any other finger was noncompensable unless the ankylosis 
was so unfavorable as to warrant a rating for an amputation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2001).  Under 
the criteria effective in August 2002, noncompensable ratings 
are warranted for favorable or unfavorable ankylosis or for 
any limitation of motion of an individual ring finger.  No 
higher ratings are available unless the disability affects 
multiple fingers of the same hand.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5227, 5230 (2006). 

Service medical records showed that the veteran sought 
treatment in May 1971 for the residual conditions of a 
fracture of the right fourth metacarpal.  An examiner noted 
that the veteran reported experiencing weakness and a 
"pulling out of joint" when lifting heavy objects.  X-rays 
showed a healed deformity of the joint.  There were no 
restrictions placed on the use of his hand. 

In June 1982, a private orthopedic physician noted the 
veteran's report of a fracture of his hand in 1970 while 
serving in Vietnam.  The physician noted a bony prominence of 
the dorsum of the mid shaft of the right ring finger.  
Posture and motion was normal, and there was no tenderness, 
swelling, or crepitation.  The physician diagnosed a cosmetic 
deformity with no loss of function.
 
In September 2001, the veteran stated that his right hand had 
become stiff and that he was unable to function on occasion.  
In December 2001, a VA examiner noted the veteran's reports 
that his right hand became painful in cold weather and that 
he experienced shooting pains and decreased grip strength.  
The examiner noted that there was no obvious deformity but 
that there was a tender knot of 0.5 centimeters palpable just 
proximal to the metacarpal joint of the fourth finger.  Range 
of motion was full.  However, there was pain on full 
extension and decreased grip strength.  X-rays were ordered 
but the results are not of record.   

The veteran was unable to appear for an examination scheduled 
in June 2005 because the location was too distant in view of 
the veteran health conditions involving seizures and the use 
of oxygen.  The RO determined that an appropriate examination 
could not be conducted at a closer facility.   

The Board concludes that a compensable rating for the 
residuals of a fracture of the fourth metacarpal joint of the 
right hand is not warranted.  There was no ankylosis of the 
joint.  Therefore, a compensable rating based on ankylosis is 
not available under the old or new criteria.  Regrettably, 
the new rating criteria specify a noncompensable rating for a 
ring finger even in the case where there is some limitation 
of motion.  The Board notes that the veteran experiences pain 
due to weather and when fully extending the joint.  However, 
the range of motion is full and his hand remains functional, 
albeit with some reduction in grip strength.  A higher rating 
is not warranted because there is no medical evidence of the 
involvement of other digits of the right hand and no loss of 
ability to perform daily activities.  A compensable rating 
for a ring finger disability would require amputation, which 
is not shown here, and the veteran's disability is not shown 
to be the equivalent of amputation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5155.

The weight of the credible evidence demonstrates that the 
veteran's residual conditions of a fracture of the right 
fourth metacarpal do not warrant a compensable rating.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Cephalgia

Cephalgia (headaches) is currently rated by analogy to 
migraine headaches because the disorders are closely related 
in their anatomical localization, functional limitations, and 
symptomatology.  38 C.F.R. § 4.20.  A 10 percent rating is 
warranted if there are characteristic prostrating attacks 
occurring on an average of one in two months over the last 
several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In view of the veteran's medical history, the Board 
considered but rejected rating the veteran's headaches as a 
residual condition of cerebrospinal meningitis.  Although 
this disease was a proposed diagnosis in service, there was 
no biological confirmation of the presence of the infection 
agent and no confirmed diagnosis.   The Board also considered 
but rejected rating the veteran's headaches as a residual 
condition of meningioma, a benign growth in the brain.  A 
private physician suggested a conditional association between 
the headaches and the benign growth.  However, additional 
development is needed and is addressed in the remand section.  
In the veteran's most recent VA evaluation of cephalgia in 
December 2001, a VA physician stated that the headaches were 
of unknown etiology.    

Service medical records show that the veteran sought 
treatment on two occasions for persistent headaches with 
occasional vertigo, nausea, and vomiting.  In September 1970, 
the veteran was hospitalized for one month for testing.  
During that time, he experienced no headaches and testing 
failed to reveal a cause for the condition.  A physician 
noted that there were insufficient indications of a tumor to 
proceed with further studies.  In May 1975, the veteran 
reported that he had no headaches for eight to nine months 
and then a recurrence of headaches about every other day.  
The headaches began as a throbbing on the left side 
progressing to blurred vision in the left eye, nausea, and 
incoordination.  No etiology was determined, and a physician 
prescribed medication.   

In December 2001, a VA examiner noted the veteran's reports 
of daily headaches for which he achieved some relief with 
over-the-counter medication. The examiner did not note that 
the headaches were so severe as to be prostrating or 
interfered with daily activities.  

Several private medical records noted historically that the 
veteran experienced a loss of vision and memory while driving 
a vehicle.  In February 2002, a privately performed magnetic 
resonance image (MRI) of the veteran's brain showed the 
presence of a left parafalcine mass lesion.  The meningioma 
was resected in March 2002.  In an April 2002 letter, the 
veteran's private neurosurgeon stated, "Meningioma is a 
benign brain tumor that can be present for several years and 
cause headaches, fatigue, and memory problems."  In August 
2002, the neurosurgeaon noted that the veteran continued to 
experience dizziness, imbalance, and headaches.  In addition, 
the veteran developed post-operative seizures.  A new MRI 
showed a deep residual meningioma near the motor cortex for 
the right leg.  The neurosurgeon noted that it was unclear 
exactly what was causing the veteran's symptoms.  After 
frequent follow-up examinations and additional testing in 
2002 and 2003, the veteran underwent a second resection of 
the tumor in July 2004.  Examiners consistently noted that 
the veteran continued to experience daily headaches but did 
not note prostrating conditions or interference with 
activities due only to the headaches.  The veteran did 
experience neurological deficits in his extremities and 
recurrent seizures.  

The veteran was unable to appear for an examination scheduled 
in June 2005 because the location was too distant in view of 
his health conditions involving seizures and the use of 
oxygen.  The RO determined that an appropriate examination 
could not be conducted at a closer facility.  

The Board concludes that a compensable rating for chronic 
cephalgia of unknown etiology is not warranted because the 
veteran does not experience prostrating attacks that prevent 
the performance of normal daily activities.  The Board is 
mindful of the potential relationship between the veteran's 
chronic headaches and a benign brain tumor which is addressed 
in the remand section and will be the subject of a separate 
decision.   

The weight of the credible evidence demonstrates that the 
veteran's current chronic headaches do not warrant a 
compensable rating.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable rating for a right hand condition is denied. 

A compensable rating for cephalgia is denied. 



REMAND

In the opinion of the Board, additional development of the 
claim for service connection for meningioma is necessary. 

In May 2005, the RO requested a medical review of the claims 
file, an examination, and a medical opinion whether it was as 
likely as not that the meningioma identified in February 2002 
was present during the veteran's service and whether there 
was a relationship between the veteran's headache symptoms in 
service and the meningiomas.  Because the veteran could not 
appear for the examination, no opinion was provided.  The 
opinion is necessary to decide the claim and should be 
requested based on a review of the claims file even if an 
examination cannot be conducted. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to an 
appropriately qualified VA physician.  
Request that the physician review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the physician provide an opinion 
whether it is at lease as likely as not 
(50 percent probability or greater) that 
the headache symptoms experienced by the 
veteran in service were the first 
manifestations of a meningioma or were 
otherwise related to the meningioma 
identified in 2002 or whether the 
meningioma is related to any other aspect 
of service. 

2.  Then, readjudicate the claim for 
service connection for meningioma.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the veteran an 
opportunity to respond.  Thereafter, 
return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


